UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREGIN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2010 Commission File Number: 001-34760 THE CASH STORE FINANCIAL SERVICES INC. (Translation of registrant's name into English) 17631-103 Avenue Edmonton, Alberta, Canada T5S 1N8 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fo Form 40-Fþ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE CASH STORE FINANCIAL SERVICES INC. Date: July 14, 2010 By: /s/ Nancy Bland Nancy Bland Chief Financial Officer EXHIBIT INDEX Exhibit Description of Exhibit Notice - National Instrument 51-102 - Change In The Ending Date OfA Financial Year End
